45 F.3d 957
In the Matter of Lawrence W. STOULIG, Jr. and Adine GrayStoulig, Debtors.Lawrence W. STOULIG, Jr., and Adine Gray Stoulig, Appellees,v.Cynthia Lee TRAINA, Appellant.
No. 94-30411.
United States Court of Appeals,Fifth Circuit.
Feb. 27, 1995.

Claude C. Lightfoot, Jr., Lilley & Lightfoot, Metairie, LA, for appellant.
Robert G. Stassi, Chehardy, Sherman, Ellis, Breslin & Murray, Metairie, LA, for appellees.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before REYNALDO G. GARZA, GARWOOD and DAVIS, Circuit Judges.
PER CURIAM:


1
In this case the debtors filed under Chapter 7 of the Bankruptcy Code on December 3, 1993, claiming certain of their properties to be exempt from distribution to creditors.  11 U.S.C. Sec. 522(l ).  An interim trustee was appointed December 9, 1993.  On January 13, 1994, the meeting of creditors under section 341 of the Bankruptcy Code was held, and at the meeting the debtors furnished the trustee with all requested information concerning the debtors' claimed exemptions.  Two days before the expiration of the thirty-day period provided for in Bankruptcy Rule 4003(b), the trustee moved for an extension of the deadline for filing objections to the claimed exemptions.  On April 8, 1994, the bankruptcy court granted the trustee's motion to extend the deadline for filing objections to exemptions.  The debtors appealed, and the district court reversed, holding that under rule 4003(b) the bankruptcy court was without jurisdiction to grant an extension of time to file objections to exemptions after the expiration of the thirty-day period prescribed by rule 4003(b).  Lawrence W. Stoulig, Jr., et al. v. Cynthia Lee Traina, 169 B.R. 597 (E.D.La.1994).  The trustee brings this appeal.  We affirm, essentially for the reasons stated in the district court's careful and well considered opinion.


2
AFFIRMED.